Fourth Court of Appeals
                                 San Antonio, Texas
                                         July 9, 2015

                                    No. 04-15-00005-CV

                  IN THE ESTATE OF JACK HIROMI IKENAGA SR.

                      From the Probate Court No 1, Bexar County, Texas
                               Trial Court No. 2011-PC-4330
                      Honorable Polly Jackson Spencer, Judge Presiding


                                       ORDER
       Appellee’s brief is due on July 24, 2015. See TEX. R. APP. P. 38.6(b). On July 9, 2015,
Appellee ACCC Holding Corporation filed an unopposed first motion for a forty-five day
extension of time to file its brief until September 8, 2015.
      Appellee’s motion is GRANTED.         Appellee must file its brief with this court by
September 8, 2015.



                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of July, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court